Case 19-33545-sgj7 Doc 206 Filed 07/23/20                        Entered 07/23/20 15:55:40               Page 1 of 3



Charles B. Hendricks
State Bar No. 09451050
Emily S. Wall
State Bar No. 24079534
CAVAZOS HENDRICKS POIROT, P.C.
Suite 570, Founders Square
900 Jackson Street
Dallas, TX 75202
Direct Dial: (214) 573-7302
Fax: (214) 573-7399
Email: chuckh@chfirm.com
Email: ewall@chfirm.com

Attorneys for Anne Elizabeth Burns, Chapter 7 Trustee

                IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
_____________________________________
In Re:                                §
                                      §
HOACTZIN PARTNERS, L.P.,              §    Case No. 19-33545-sgj7
                                      §
            Debtor.                   §
____________________________________ §

                            TRUSTEE’S MOTION FOR ENTRY
                         OF STIPULATION AND AGREED ORDER

         Anne Elizabeth Burns (the “Trustee”), Chapter 7 Trustee in the above-captioned case,

files this Motion for Entry of Stipulation and Agreed Order. In support, the Trustee respectfully

shows the Court as follows:

         1.       The Court has jurisdiction over this case and this Motion under 28 U.S.C. §§ 157

and 1334.       This Motion concerns the administration of the estate and is therefore a core

proceeding under 28 U.S.C. § 157(b)(2)(A). Venue is proper under 28 U.S.C. § 1409.

         2.       By this Motion, the Trustee is seeking this Court's approval of the Stipulation and

Agreed Order attached hereto as Exhibit A (the “Stipulation”). 1



1
  The attached version of the Stipulation has not been executed by the parties, and the parties are still working to get
the Stipulation in final form. The Trustee intends to file a final, signed version of the Stipulation prior to the hearing
on this Motion.
Trustee’s Motion for Entry of Stipulation and Agreed Order                                                    Page 1 of 3
Case 19-33545-sgj7 Doc 206 Filed 07/23/20               Entered 07/23/20 15:55:40    Page 2 of 3




        3.      The Stipulation has been negotiated by and between the following parties

(collectively, the “Parties”):

                a.   The Trustee;
                b.   Lexon Insurance Company;
                c.   Peter Salas;
                d.   Fieldwood Energy, LLC;
                e.   Omimex Petroleum, Inc.;
                f.   Continental Land & Fur Co., Inc.;
                g.   Ridgewood Energy Corporation;
                h.   McMoRan Oil & Gas LLC;
                i.   White Oak Resources VI, LLC; and
                j.   Exxon Mobil Corporation.

         4.     The Stipulation provides the necessary funding for the Trustee to oversee the

required plugging, abandonment, and decommissioning of all leases, platforms, and pipelines for

which Hoactzin is responsible under applicable law. This has been the Trustee’s goal since her

appointment, and the only viable alternative to dismissal of this case.

         5.     Contemporaneously with this Motion, the Trustee files her Motion for Authority

to Execute Contract for Decommissioning with Chet Morrison Contractors, LLC seeking

authority to enter into a contract with Chet Morrison Contractors (“Morrison”) for Morrison to

perform all decommissioning work per the proposed contract. Payment to Morrison per the

Morrison contract will be funded by the Parties and allocated pursuant to the Stipulation.

         6.     The Stipulation also provides necessary funding for administrative costs and

maintaining insurance on estate property.

         7.     The Stipulation is the product of several months of arms’ length negotiations

among the Parties, which culminated in a mediation held on July 16, as ordered by this Court.

         8.     The Trustee has been granted authority to operate the business of the Debtor

under section 721 of the Code (Docket No. 199). To that end, the Trustee, in her business




Trustee’s Motion for Entry of Stipulation and Agreed Order                              Page 2 of 3
Case 19-33545-sgj7 Doc 206 Filed 07/23/20               Entered 07/23/20 15:55:40      Page 3 of 3




judgment, believes that the Stipulation is in the best interest of this estate and is consistent with

the orderly liquidation of this estate.

        WHEREFORE, the Trustee respectfully requests the Court enter the attached Stipulation

and Agreed Order and grant the Trustee such other and further relief to which she may be justly

entitled.

                                          Respectfully submitted,

                                          /s/ Emily S. Wall
                                          Charles B. Hendricks
                                          State Bar No. 09451050
                                          Emily S. Wall
                                          State Bar No. 24079534
                                          CAVAZOS HENDRICKS POIROT, P.C.
                                          Suite 570, Founders Square
                                          900 Jackson Street
                                          Dallas, TX 75202
                                          Direct Dial: (214) 573-7307
                                          Fax: (214) 573-7399
                                          Email: chuckh@chfirm.com
                                          Email: ewall@chfirm.com

                                          Attorneys for Anne Elizabeth Burns,
                                          Chapter 7 Trustee




Trustee’s Motion for Entry of Stipulation and Agreed Order                                Page 3 of 3
